DETAILED ACTION
In Applicant’s Response filed 6/18/2020, Applicant has amended claims 8 and 12 and added new claims 15-16. Claims 1-7 have been cancelled. Currently, claims 8-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2020 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 2, “so that ankle joint” should be amended to recite “so that the ankle joint”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear whether “the inversion” recited in claim 8 (as amended) is in reference to a structural element – i.e. “the inversion preventing portion”, or if this limitation is in reference to a function or an action – i.e. an inversion of the ankle. It has been assumed for purposes of examination that this limitation is in reference to “the inversion preventing portion” however revision is nevertheless required to clarify the language of the claim. Claims 9-16 each depend directly or indirectly from claim 8 and, therefore, contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP2009247384A).
With respect to claim 8, Fukuda discloses an inner-side pillar supporter (ankle inner support member 10 shown in figures 1-4, 7 and 9) comprising:
a plate-shaped pillar (the support member 10 has a plate shape – translation page 2, paragraph 17) including a fixed portion (structure comprising elements 11 and 13 as shown in figure 2) configured to come into contact with an inner side in a downside of an ankle joint at a malleolus medialis thereof from an inner side of a calcaneus (as shown in use on the ankle of a user in figures 3-4, placement described on translation page 2 paragraph 16 and page 3 
a fixing member (belts 16, 17a and 17b in figure 7) configured to press-fix the fixed portion of the pillar from the inner side of the calcaneus onto the inner side in the downside of the ankle joint at the malleolus medialis (as shown in figure 9 the belts hold elements 11 and 13 against the ankle during use; attachment using the belts is described on page 3 paragraphs 3-7) in such a state as neither the upside of the ankle joint nor the inversion preventing portion of the pillar is fixed (as shown in figure 9 the belts do not directly cover the uppermost region of the user’s ankle or the area over the medial malleolus and thus these areas are supported but are not fixed in a given position),
Fukuda does not, however, explicitly disclose that the fixing member and inversion preventing portion are configured so that the inversion preventing portion does not press the upside of the ankle joint.
Fukuda does, however, teach that the part 12 bulges outward “not to compress the medial malleolus part of the ankle” (translation; abstract). Furthermore, the belts (16, 17a/17b) are removably attached to surface fastener 15 (translation pg 3) which covers the surface of element 11 as shown in figure 8. Thus, the belts are interpreted as being capable of attachment to fastener 15 at any location on element 11, not just at the exact positions shown in figure 9. 
With respect to claim 9, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the inversion preventing portion of the pillar (element 12) has such a horizontal width that is configured to extend over the entire upside of the ankle joint (as shown in figures 3-4).
	With respect to claim 10, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the fixing member includes a strip-shaped bandage (the belts 16, 17a and 17b are configured as elongated strips as shown in figure 7).
	With respect to claim 11, Fukuda discloses the invention substantially as claimed (see rejection of claim 10) and also discloses that the pillar (plate shaped portion of support 10) and 
With respect to claim 12, Fukuda discloses the invention as claimed (see rejection of claim 10) and also discloses that the bandage (belts 16, 17a and 17b) comprises: a strip-shaped body portion (as shown in figures 7 and 9 the belts are configured as elongated strips) configured to be wound (as shown in figure 9); and a fastener that fastens the strip-shaped body portion (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 in order to arrive at the configuration shown in figure 9 and that such straps are capable of being fastened to themselves via the hook and loop fasteners to arrive at a configuration where the end attaches to the surface or “face side” of the belt such as in the arrangement shown in figure 6); the body portion including:
a central strip portion (inherent structural feature of the belts 16, 17a and 17b – interpreted as being the center region of the belts located between the opposing ends) and a leading-end strip portion extending from the central strip portion (inherent structural feature of the belts 16, 17a and 17b – interpreted as being the terminal ends of belts 17a/b identified in the annotated figure below) to a leading-end side thereof (interpreted as being the side of the device where the terminal ends of belts 17a/b are attached as shown in figure 9), the leading-end strip portion being configured to be provided in a circle (as shown in figure 9 the belts 17a/b encircle the user’s heel at least once before being attached via fasteners to the support); 
a trailing-end strip portion extending from the central strip portion (inherent structural feature of the belts 16, 17a and 17b – interpreted as being the ends of the belts 17a/b attached at 18b in figure 7) to a trailing-end side thereof  (interpreted as being the side of the device where the ends of belts 17a/b are attached at 18b as shown in figures 7 and 9), the trailing-end strip portion being configured to be provided in a circle (as shown in figure 9 the belts 17a/b encircle the user’s heel at least once before being attached via fasteners to the support and being attached at 18b in figure 7); and
the fastener is provided at the leading-end strip portion and is applied to the fixed portion (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 - the "fixed portion” is interpreted as being the structure comprising elements 11 and 13 as shown in figure 2).
ANNOTATED figure 9 of Fukuda (JP2009247384A)

    PNG
    media_image1.png
    375
    585
    media_image1.png
    Greyscale


	With respect to claim 13, Fukuda discloses the invention substantially as claimed (see rejection of claim 10) and also discloses a detachable fastener that is detachably provided at a location where the fixed portion comes into contact with the bandage (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 in order to arrive at the configuration shown in figure 9).
With respect to claim 14, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the fixed portion (elements 11 and 13) includes a cushioning material on a face thereof (pad 11a shown in figure 2) that is configured to face the inner side of the ankle joint (pad 11a is positioned on the inner side of the support as described on page 2 paragraph 16 of the translation, and therefore inherently is configured to face the inner side of the ankle when positioned on a user’s foot as in figures 3-4), the cushioning material configured to come into contact with the inner side of the ankle joint (pad 11a is 
With respect to claim 15, Fukuda discloses the invention substantially as claimed (see rejection of claim 8) and also discloses that the fixing member (belts 16, 17a/b) and the inversion preventing portion (element 12; fig 1-2) are configured so that the ankle joint is capable of swinging at an upper section in a front-rear direction without being restrained by the inversion preventing portion (as shown in figures 9 and 10, element 12 is positioned on a side of the foot/ankle and does not cover the front of the foot/ankle – thus, element 12 is not expected to restrain swinging of the ankle joint at an upper section in a front-rear direction since it is not located in a position where it can impede or prevent such movement).
With respect to claim 16, Fukuda discloses the invention substantially as claimed (see rejection of claim 12) and also discloses that the bandage (belts 16, 17a and 17b) consists of the strip-shaped body portion (as shown in figures 7 and 9 the belts are configured as elongated strips) and the fastener (the belts are removably attached to the support member 10 with fasteners 15 – page 3 paragraphs 3 and 7 of translation; it is inherent that such fasteners are utilized on the terminal ends of the belts shown attached in the area of element 11 in figure 9 in order to arrive at the configuration shown in figure 9 and that such straps are capable of being fastened to themselves via the hook and loop fasteners to arrive at a configuration where the end attaches to the surface or “face side” of the belt such as in the arrangement shown in figure 6).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/18/2020 have been considered as follows:
	Regarding the objections to the drawings, Applicant’s amendments to claim 12 have obviated the basis for the objection which, accordingly, has been withdrawn.
	Regarding the claim rejections under 35 USC 112(b), Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections (which have been withdrawn) while new rejections have been given as necessitated by Applicant’s amendments to the claims. 
Regarding the claim rejections under 35 USC 102, Applicant's amendments to claim 8 are sufficient to overcome the rejection under 35 USC 102 based on Fukuda. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 (see above). Applicant’s arguments on page 6 of the Response regarding the Fukuda reference have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s argument that in Fukuda, the press fixing portion 11 presses the tibia portion 51 from the inside which thereby prevents the ankle joint from swinging at the upper section in the front/rear direction without being restrained by the inversion preventing portion as required in claim 8. The Office respectfully disagrees because pressing on the side of the ankle does not impede or prevent movement in forwards or rearwards directions, only side-to-side movement. Thus, for at least this reason, the Office is not persuaded by Applicant’s arguments and has maintained that the Fukuda reference reads on the claims substantially as recited in the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAITLIN A CARREIRO/Examiner, Art Unit 3786